Exhibit 10.6
 
 
SUPPLEMENT NO. 2
TO
TRUST INDENTURE


THIS SUPPLEMENT NO. 2, dated August 4, 2009 (“Supplement No. 2”), to that
certain Trust Indenture dated May 28, 2003 (the “Indenture”), as supplemented by
Supplement No. 1 dated May 4, 2005 (“Supplement No. 1”) is by and between ROWAN
COMPANIES, INC., a Delaware corporation (the “Shipowner”), and MANUFACTURERS AND
TRADERS TRUST COMPANY, a New York banking corporation (successor-in-interest to
ALLFIRST TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association),
as indenture trustee (the “Indenture Trustee” and, together with the Shipowner,
the “Parties”).


WHEREAS, on May 28, 2003, the Shipowner executed the Indenture, and issued
thereunder a Floating Rate Note designated, "United States Government Guaranteed
Ship Financing Obligations, TARZAN II Series" with a maximum principal amount of
$89,658,000;


WHEREAS, on May 4, 2005, in connection with the changes in Payment Dates and
Stated Maturities of the Obligations the Shipowner executed Supplement No. 1 to
Indenture and issued an amended and restated $89,658,000 Floating Rate Note (the
"Initial Transaction");


WHEREAS, Section 4(b) of the Special Provisions of the Indenture provides that
the Shipowner may redeem or repay the amended and restated Floating Rate Note,
in whole or in part, on a Redemption Date designated by the Shipowner, from the
proceeds of the issuance of a fixed rate note;


WHEREAS, the outstanding principal amount of the amended and restated Floating
Rate Note is currently $65,746,000; and


WHEREAS, the Parties wish to amend certain documents relating to the Initial
Transaction in order to provide for the complete redemption of the amended and
restated Floating Rate Note by the issuance of a fixed rate note in the
aggregate principal amount of $65,746,000.


NOW THEREFORE, in consideration of the mutual rights and obligations set forth
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE FIRST

Section 1.01.  Schedule A.  Schedule A to the Indenture is hereby amended by
adding or substituting the following definitions:


“Authorized Newspapers” means The Wall Street Journal, or if it ceases to exist,
then in such other newspaper(s) as the Secretary may designate.


"Effective Date" means August 4, 2009.


"Fixed Rate Note” or “Fixed Rate Obligation” shall mean an Obligation
substantially in the form of Exhibit A to Supplement No. 2 to Indenture,
appropriately completed.


"Indenture Trustee" means MANUFACTURERS AND TRADERS TRUST COMPANY, a New York
banking corporation (successor-in-interest to ALLFIRST TRUST COMPANY, NATIONAL
ASSOCIATION, a national banking association), and any successor trustee
permitted under the Indenture.


“Letter of Representations” means the Blanket Issuer Letter of Representations
between the Shipowner and DTC, any Riders thereto, and DTC’s Operational
Arrangements, and other documentation necessary or desirable to effectuate the
issuance of the Fixed Rate Notes as Global Obligations.


“Mortgage” means the first preferred continuing mortgage on the Vessel, Contract
No. MA-13845, granted under the laws of the Republic of the Marshall Islands by
the Shipowner to the Secretary, as originally executed, modified, amended or
supplemented.


“Reinvestment Rate” means the yield determined by the Indenture Trustee, based
on information received from the Holder or calculation agent, to be the yield of
the issue of actively traded United States Treasury securities having a maturity
equal to the Weighted Average Life to Final Maturity plus 0.25%; provided,
however, that if such Weighted Average Life to Final Maturity is not equal to
the maturity of an actively traded United States Treasury security (rounded to
the nearest one-twelfth of a year), such yield shall be obtained by linear
interpolation from the yields of actively traded United States Treasury
securities having the greater maturity closest to and the lesser maturity
closest to such Weighted Average Life to Final Maturity.  The yields shall be
determined by reference to the yields as indicated by Telerate Access Service
(page 8003 or the relevant page at the date of determination indicating such
yields) (or, if such data ceases to be available, any publicly available sources
of similar market data) at approximately 11:00 a.m. (New York City time) on the
Make-Whole Premium Determination Date.


 
 

--------------------------------------------------------------------------------

 
“Secretary” or “Administrator” means the Secretary of Transportation or any
official or official body from time to time duly authorized to perform the
duties and functions of the Secretary of Transportation under Title XI of the
Act (including the Maritime Administrator, the Acting Maritime Administrator,
and to the extent so authorized, the Deputy Maritime Administrator, the Acting
Deputy Maritime Administrator and other officials of the Maritime
Administration.


“Supplement No. 2 to Indenture” means the Supplement No. 2 to Trust Indenture
dated August 4, 2009, between the Shipowner and the Indenture Trustee.


“Title XI” means Title XI of the Act (now codified as Chapter 537 of Title 46 of
the U.S. Code).


“Vessel” means the Shipowner's self-elevating mobile offshore drilling unit
named the BOB KELLER (ex- TARZAN II) (O.N. 3160) and constructed by LETOURNEAU,
INC. in accordance with the Construction Contract, including all work and
material heretofore or hereafter performed upon or installed in or placed on
board such Vessel, together with related appurtenances, additions, improvements,
and replacements.


All other capitalized terms used herein have the meanings set forth in Schedule
A to the Indenture, as amended.


ARTICLE SECOND


The Indenture shall be amended as follows:


Section 2.01.  The Obligations.  Article 2(a) of the Special Provisions of the
Indenture is hereby amended and restated in its entirety as follows:


(a) The Obligations issued hereunder shall be designated "United States
Government Guaranteed Ship Financing Obligations, TARZAN II Series," and shall
be substantially in the form of Exhibit A to Supplement No. 2 to Indenture; and,
the aggregate principal amount of Obligations which may be issued under this
Indenture shall not exceed $65,746,000.


Section 2.02.  Article 4(a) and (c) of the Special Provisions of the Indenture
is hereby amended and restated in its entirety to read as follows:


 
 

--------------------------------------------------------------------------------

 
(a)           Scheduled Mandatory Redemption. The Obligations are subject to
redemption at a Redemption Price equal to 100% of the principal amount thereof,
together with interest accrued thereon to the applicable Redemption Date,
through the operation of scheduled repayment providing for the semi-annual
redemption on May 10 and November 10 of each year, from November 10, 2005
through May 10, 2009, and commencing November 1, 2009,  on May 1 and November 1
of each year thereafter, of $2,989,000 of principal amount of Obligations, which
amount represents approximately one thirtieth (1/30) of the Original Principal
Amount of Obligations, plus interest accrued thereon to the Redemption
Date.  Unless redeemed earlier in accordance with this Indenture, there shall be
a final redemption of the remaining outstanding principal of the Floating Rate
Note on the Effective Date and a final redemption of the remaining outstanding
principal of the Fixed Rate Note on May 1, 2020.


 
Notwithstanding the foregoing provisions of this subsection (a), if the
principal amount of Outstanding Obligations shall be reduced by reason of any
redemption pursuant to Sections 3.04 or 3.06 of Exhibit 1 to this Indenture, the
principal amount of Obligations to be redeemed pursuant to this subsection (a)
on each subsequent Redemption Date for such Obligations shall be reduced by an
amount equal to the principal amount of such Obligations retired by reason of
such redemption pursuant to Sections 3.04 or 3.06 of Exhibit 1 hereto divided by
the number of Redemption Dates (including the Stated Maturity of such
Obligations) scheduled thereafter to May 1, 2020 in the case of Fixed Rate
Note(s) (subject to such increase as shall be necessary so that the total
principal amount of Obligations to be redeemed on any such Redemption Date shall
be an integral multiple of $1,000); provided that, the entire unpaid principal
amount of the Outstanding Obligations shall be paid not later than the Effective
Date in the case of the Floating Rate Note and May 1, 2020 in the case of each
Fixed Rate Note.  The Shipowner shall, in accordance with Section 3.02(e) of
Exhibit 1 hereto, promptly after each redemption pursuant to said Sections 3.04
or 3.06, furnish to the Secretary, the Indenture Trustee and each Holder a
revised table of scheduled repayments reflecting the reductions made pursuant to
this subsection (a) as a result of such redemption

 
*
*
*



 
 

--------------------------------------------------------------------------------

 
 
(c)
Optional Redemptions of Obligations at Make-Whole Premium.  At its option, the
Shipowner may prepay on any Interest Payment Date the Fixed Rate Note, in whole
or in part, at a Redemption Price equal to 100% of the principal amount thereof
together with interest accrued thereon to the Redemption Date plus the
Make-Whole Premium, if any.  Prepayments shall be applied pro rata against each
Fixed Rate Note and applied against the scheduled principal payments in the
inverse order of scheduled maturity.



Section 2.03.  Article 4(e) of the Special Provisions of the Indenture is hereby
deleted in its entirety.


Section 2.04.  The phrase “in the form of Exhibit B to Supplement No. 1 to
Indenture” in Article 5(f) of the Special Provisions of the Indenture is revised
to read “in the form of Exhibit A to Supplement No. 2 to Indenture.”


Section 2.05.  Concerning Section 2.10 of Exhibit 1 to the Indenture, on and
after the Effective Date, the Shipowner shall not execute and the Indenture
Trustee shall not authenticate, transfer, exchange or deliver any Obligation
unless in the form of Exhibit A to Supplement No. 2 to Indenture.


Section 2.06.  Article 5(l) of the Special Provisions of the Indenture is hereby
amended and restated in its entirety to read as follows:


(l)           Concerning Section 3.05.  Section 3.05 is revised to read as
follows:


SECTION 3.05.  Redemption after Total Loss, or Requisition of Title, Seizure or
Forfeiture of a Vessel.  The Shipowner and the Secretary may Request a
Redemption Date, at least forty (40) days but not more than sixty (60) days from
the Indenture Trustee’s receipt of the Request, for the redemption of certain
Obligations because of (1) an actual, constructive, agreed or compromised total
loss of the Vessel, or (2) requisition of title to, or seizure or forfeiture of
the Vessel.  Upon receipt, the Indenture Trustee shall promptly give notice to
the Holders of the Redemption Date as provided in Section 3.08 and on that date
shall redeem, out of funds it receives from the Shipowner, such principal amount
of Obligations together with the interest accrued thereon.


 
 

--------------------------------------------------------------------------------

 
Section 2.07.  Article 5(w) of the Special Provisions of the Indenture is hereby
deleted in its entirety.




Section 2.08.  Article 5(cc) of the Special Provisions of the Indenture is
hereby amended and restated in its entirety to read as follows:


(cc)           Concerning Registered and Beneficial Ownership of theObligations;
Legends.


(i)                 The Fixed Rate Note will be issued in the form of a single
permanent global Note in definitive, fully registered form without interest
coupons (the "Global Obligation").  Except as provided in paragraph (iii) below,
owners of beneficial interests in the Global Obligation ("Beneficial Owners")
shall not be entitled to receive separate certificated Notes ("Definitive
Obligations") and shall not be considered the holders thereof.  Each such Global
Obligation shall be deposited with DTC or the Indenture Trustee, as custodian
for DTC, registered in the name of Cede or such other nominee as may be
requested by DTC, and duly executed by the Shipowner and authenticated by the
Indenture Trustee as provided in the Indenture.  The Global Obligation shall
bear such legend as DTC may require.


(ii)
Members of, or participants in, DTC shall have no rights under the Indenture
with respect to the Global Obligation held on their behalf by DTC or by the
Indenture Trustee, as the custodian of DTC, or under the Global Obligation, and
Cede or such other nominee as DTC may request may be treated by the Shipowner,
the Indenture Trustee and any agent of the Shipowner or the Indenture Trustee as
the absolute owner of the Global Obligation for all purposes
whatsoever.  Notwithstanding the foregoing, nothing herein shall prevent the
Shipowner, the Indenture Trustee or any agent of the Shipowner or the Indenture
Trustee from giving effect to any written certification, proxy or other
authorization furnished by DTC, Cede or such other nominee as DTC may
request,  or impair, as between DTC and its members and participants, the
operation of customary practices of DTC governing the exercise of the rights of
an owner of a beneficial interest in the Global Obligation.





(iii)
(1)
The transfer and exchange of the Global Obligation or beneficial interests
therein shall be effected through DTC or the Indenture Trustee, as the custodian
for DTC, in accordance with the Indenture and the procedures of DTC therefor.



 
 

--------------------------------------------------------------------------------

 
(2)
The Global Obligation shall be exchangeable for Definitive Obligations
registered in the names of persons owning the beneficial interests in the Global
Obligation only if DTC notifies the Shipowner, with a copy to the Indenture
Trustee, that it is unwilling or unable to continue as depositary for such
Global Obligation or DTC ceases to be a clearing agency registered under the
Securities Exchange Act of 1934, as amended, at a time when DTC is required to
be so registered in order to act as depositary, and a successor depositary is
not appointed by the Shipowner within 90 days thereafter. In such event, the
Indenture Trustee shall within 30 days from receipt of such notice instruct DTC
to notify its direct and indirect participants of the need to re-register the
Obligations in the names of the beneficial owners.  Upon surrender by DTC of the
Global Obligation issued in its name, the name of Cede or another nominee, the
Shipowner shall issue at its sole cost and expense, and the Indenture Trustee
shall authenticate Definitive Obligations in the names provided to the Indenture
Trustee by DTC.



(3)
The Global Obligation that is exchangeable for Definitive Obligations registered
in the name of the owners of beneficial interests therein pursuant to this
paragraph (iii) shall be surrendered by DTC to the Indenture Trustee to be so
exchanged, without charge, and the Shipowner shall execute and the Indenture
Trustee shall authenticate and deliver, upon such exchange of the Global
Obligation, an equal aggregate principal amount of Definitive Obligations of
authorized denominations.  Definitive Obligations issued in exchange for a
beneficial interest in the Global Obligation pursuant hereto shall be registered
in such names and in such authorized denominations as DTC, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Indenture Trustee in writing.  The Indenture Trustee shall deliver
such Definitive Obligations to the Beneficial Owners in whose names such
Obligations are so registered in accordance with the instructions of DTC.



(4)
The registered holder of a Global Obligation may grant proxies and otherwise
authorize any Beneficial Owner, including DTC's members and participants and
Beneficial Owners that may hold interest through such members and participants,
to take any action which a Holder is entitled to take under the Indenture or the
Obligations.



(5)
In the event of the occurrence of the event specified in paragraph (iii)(2), the
Shipowner shall promptly make available to the Indenture Trustee a reasonable
supply of Definitive Obligations.



(6)
Notwithstanding any other provision of the Indenture, the Global Obligation may
not be transferred except as a whole by DTC to a nominee of DTC or by a nominee
of DTC to DTC or another nominee of DTC.



 
 

--------------------------------------------------------------------------------

 
(iv)
At such time as all beneficial interests in a Global Obligations have either
been exchanged for Definitive Obligations, redeemed, repurchased or canceled,
the Global Obligation shall be returned to the Indenture Trustee for
cancellation or retained and canceled by the Indenture Trustee.



(v)
The Indenture Trustee shall have no responsibility or obligation to any owner of
a beneficial interest in the Global Obligation, a member of, or a participant
in, DTC or any other Beneficial Owner with respect to the accuracy of the
records of DTC or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Obligations or with respect to the
delivery to any participant, member, beneficial owner or other Beneficial Owner
(other than DTC) of any notice (including any notice of redemption) or the
payment of any amount or delivery of any Obligations (or other security or
property) under or with respect to such Obligations.  All notices and
communications to be given to the Holders and all payments to be made to Holders
in respect to the Obligations shall be given or made only to or upon the order
of the registered Holders (which shall be DTC, Cede or such other nominee as may
be requested by DTC, in the case of the Global Obligation).  The rights of
owners of beneficial interests in the Global Obligation shall be exercised only
through DTC subject to the applicable rules and procedures of DTC.  The
Indenture Trustee may rely and shall be fully protected in relying upon
information furnished by DTC with respect to its members, participants and any
beneficial owners.



Section 2.09.  Endorsement of Floating Rate Note.  Upon surrender of the
Floating Rate Note issued on May 4, 2005 to the Indenture Trustee by the Holder
thereof following the payment in full of all amounts due thereunder, such
Floating Rate Note shall be endorsed to show the redemption of the outstanding
amount and thereupon shall be cancelled.


Section 2.10.  Form of Fixed Rate Note.  The form of Fixed Rate Note is attached
as Exhibit A to this Supplement No. 2 to Indenture.


Section 2.11.  Issuance of Fixed Rate Note.  On and after the Effective Date,
the Shipowner shall issue and deliver to the Holders thereof Fixed Rate Note(s)
in accordance with the Indenture substantially in the form of Exhibit A to
Supplement No. 2 to Indenture.


Section 2.12.  Concerning Notice.  Article 6 (a) of the Special Provisions to
the Indenture is amended to provide that notices to the Secretary and the
Indenture Trustee shall be given as follows:


 
 

--------------------------------------------------------------------------------

 
 
To the Secretary



Address:
SECRETARY OF TRANSPORTATION

c/o Maritime Administrator
Second Floor West Building
Southeast Federal Center
1200 New Jersey Avenue, SE
Washington, D.C.  20590
Attention:                                Shipyard and Marine Financing
Telephone:                              (202) 366-5744
Facsimile:                              (202) 366-7901


To the Indenture Trustee


Address:
MANUFACTURERS AND TRADERS TRUST COMPANY

Mail Code MD2-CS58
25 South Charles Street
Baltimore, Maryland  21201
Attention:
Mr. Donald C. Hargadon

Telephone:
(410) 244-4224

Facsimile:
(410) 244-4236





Except as so amended, the provisions of the Indenture are hereby confirmed, and
shall remain in full force and effect.


This Supplement No. 2 to Indenture may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


Notwithstanding any provision herein, in the event there are any inconsistencies
between the original of this document held by the Secretary, and an original
held by any other party to this transaction, the provisions of the original
document held by the Secretary shall prevail.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Supplement No. 2 to Indenture has been duly executed by
the Parties as of the day and year first above written.






(SEAL)                                                                ROWAN
COMPANIES, INC.




ATTEST:
By:______________________
   Vice President, Finance and
   Chief Financial Officer




________________________
Corporate Secretary




MANUFACTURERS AND TRADERS TRUST
COMPANY
(SEAL)                                                                Indenture
Trustee




ATTEST:
By:_______________________
   Vice President


________________________
Vice President




 
 

--------------------------------------------------------------------------------

 
 
CONSENT:


Pursuant to Section 10.05 of the General Provisions Incorporated into the Trust
Indenture by Reference attached as Exhibit 1 to the Trust Indenture, the
Secretary hereby consents to this Supplement No. 2 to Trust Indenture.




ATTEST:                                                          UNITED STATES
OF AMERICA,
 SECRETARY OF TRANSPORTATION




                                                       BY:  MARITIME
ADMINISTRATION








 By:__________________________
     Acting Secretary

